                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BENJAMIN FAWLEY,

              Petitioner,

v.                                                               No. CV 18-943 MV/CG

DAVID JABLONSKI,
et al.,

              Respondents.


                         ORDER GRANTING LEAVE TO AMEND
                          AND DENYING PENDING MOTIONS

       THIS MATTER is before the Court on Petitioner Benjamin Fawley’s Motion to

Amend Pleading, (Doc. 51). Also before the Court are Mr. Fawley’s Motion for Replevin;

Motion to Demand the Nature and Cause(s) of the Accusation(s); Motion for Facts,

Findings and Conclusions; and Motion to Show Cause. (Docs. 41, 43, 55, 70). The

Court will GRANT Mr. Fawley’s Motion to Amend Pleading, (Doc. 51), and will DENY all

other pending motions.

       Mr. Fawley has filed a handwritten Petition for Writ of Habeas Corpus that is 37

pages long, including exhibits. (Doc. 1). Since filing of his original petition, Mr. Fawley

has submitted an additional 68 filings, many of them handwritten, difficult to decipher,

and multiple pages long. The nature, length, and volume of Mr. Fawley’s filings make it

difficult and unduly burdensome for the Court to review and determine his claims.

       In his Motion to Amend Pleading, (Doc. 51), Mr. Fawley seeks to amend his

Petition to “ensure that all of the civil rights violations by Respondent(s) are Recognized

by this Court; and brought to the attention of this Court.” (Doc. 51 at 1). Rule 15
requires courts to “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

15(a)(2). The Court will therefore grant the Motion to Amend Pleading and allow Mr.

Fawley to file an amended petition within thirty (30) days of entry of this Order. Mr.

Fawley must use the official habeas corpus form and include all relevant allegations in a

single, legible document. The Petition must contain a short, plain statement of his

claims. Fed. R. Civ. P. 8. The Court will not sort through a lengthy Petition and

voluminous exhibits to construct Mr. Fawley’s causes of action. McNamara v. Brauchler,

570 Fed. App’x 741, 743 (10th Cir. 2014).

       Also before the Court are Mr. Fawley’s Motion for Replevin; Motion to Demand

the Nature and Cause(s) of the Accusation(s); Motion for Facts, Findings and

Conclusions; and Motion to Show Cause. (Docs. 41, 43, 55, 70) Those motions seek

replevin of legal documents and papers, demand the nature and causes of Mr. Fawley’s

criminal accusations and judgments, request findings of fact and conclusions of law,

and ask the Court to show cause for alleged delay in the case. The motions for replevin,

the nature and causes of criminal accusations, and findings and conclusions are

premature until preliminary review is completed, and preliminary review in this case is

delayed by the voluminous, burdensome, filings submitted by Mr. Fawley. The Court will

therefore deny Docs. 41, 43, and 55 without prejudice and renew the motions after

preliminary screening is completed. The Court will also deny the Motion to Show Cause.

(Docs. 70).




                                             2
       IT IS THEREFORE ORDERED:

       (1) the Motion to Amend Pleading, (Doc. 51), is GRANTED; and Mr. Fawley may

file a single, legible amended Petition on the Court’s official form within 30 days of entry

of this Order;

       (2) the Clerk’s Office is DIRECTED to mail Mr. Fawley a copy of the form Petition

for Writ of Habeas Corpus Under 28 U.S.C. 2254 by a Person in State Custody, with

instructions, together with this Order; and

       (3) the Motion for Replevin; Motion to Demand the Nature and Cause(s) of the

Accusation(s); Motion for Facts, Findings and Conclusions; and Motion to Show Cause

(Docs. 41, 43, 55, 70) are DENIED without prejudice.

     IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
